Case 2:21-cv-00841-ODW-PVC Document 11 Filed 03/11/21 Page 1 of 2 Page ID #:103




 1                                                                                O
 2
 3
 4
 5
 6
 7
 8                     United States District Court
 9                     Central District of California
10
11   ORLANDO GARCIA,                         Case № 2:21-cv-00841-ODW (PVCx)
12                    Plaintiff,
13         v.                                ORDER DENYING MOTION TO
                                             DISMISS AS MOOT [7]
14   APPLE SEVEN SERVICES SPE SAN
15   DIEGO, INC.,
16                    Defendants.
17
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
Case 2:21-cv-00841-ODW-PVC Document 11 Filed 03/11/21 Page 2 of 2 Page ID #:104




 1         Defendant Apple Seven Services SPE San Diego, Inc. served Plaintiff Orlando
 2   Garcia with a Federal Rule of Civil Procedure 12(b)(6) motion to dismiss in this case
 3   on February 21, 2021. (ECF No. 7.) On March 5, 2021, Plaintiff filed a First
 4   Amended Complaint, less than twenty-one days after Defendant filed its responsive
 5   pleading. (ECF No. 9.) Federal Rule of Civil Procedure 15(a)(1) allows Plaintiffs to
 6   file an amended complaint once as a matter of course within twenty-one days of
 7   service with a Rule 12(b) motion. Therefore, Plaintiff’s amended complaint was
 8   proper. As the pending motion to dismiss was based on a complaint that is no longer
 9   operative, the motion is DENIED as MOOT.             See Ramirez v. Cnty. of San
10   Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015).
11
12         IT IS SO ORDERED.
13         March 11, 2021
14
15                               ____________________________________
16                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28




                                               2
